—Appeal from a judgment of the Supreme Court (Dawson, J.), entered January 5, 1999 in Essex County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner, an inmate serving a sentence of 3 to 9 years in prison as a result of his conviction for manslaughter in the first degree, commenced this CPLR article 78 proceeding challenging the determination which denied his application for parole release. Supreme Court dismissed the petition and we affirm.
Our review of the transcript of the parole hearing discloses that the Board of Parole considered all the relevant factors in denying petitioner’s request for parole (see, Executive Law § 259-i), specifically noting petitioner’s earned eligibility credit and institutional record, and placing special emphasis on petitioner’s lack of insight into the nature and effect of his crime. Contrary to petitioner’s assertion, the Board was not required to include every factor it considered in rendering its determination (see, Matter of Faison v Travis, 260 AD2d 866). Notwithstanding the Board’s reference during the hearing to erroneous information concerning an outstanding warrant, there is no indication that such information served as a basis for denying petitioner’s request for parole release. Having failed to demonstrate that the determination was affected by irrationality bordering on impropriety, we find no reason to disturb the Board’s discretionary decision that, if released, *534petitioner would represent a danger to the community in that there exists a reasonable probability that he would not remain at liberty without violating the law (see, id.). Petitioner’s remaining contentions have been reviewed and found to be unpersuasive.
Cardona, P. J., Mikoll, Mercure, Crew III and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.